DETAILED ACTION
Response to Arguments
Applicant's arguments submitted 27 June 2022 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 8-11, 13, 15, 16, 18-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,668,291 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a broadened genus of the patented species. This is evidenced by e.g. claim 8 as amended, which shows that an identification of the motion being atypical for normal cardiac motion as now recited claim 1 is accomplished by identifying one or more impingements based on the frequency of the signal meeting certain criteria. This was the original requirement of claim 1 prior to being broadened. In such cases, the narrower species of the patent necessarily anticipates the broader genus being claimed.
Newly filed claim 18 corresponds to patented claims 1-3.
Newly filed claim 19 corresponds to patented claims 3, 5 and 16.
Newly filed claim 20 corresponds to patented claims 4 and 16.
Newly filed claim 21 corresponds to patented claims 6 and 19.
Newly filed claim 22 corresponds to patented claims 8, 9, 21, and 22.
Newly filed claim 23 corresponds to patented claims 9 and 22.
Newly filed claim 24 corresponds to patented claims 12 and 25.
Newly filed claim 26 corresponds to patented claims 26 and 27.

Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9 is listed as “Currently Amended.” However, no amendments appear to have been presented as there is no underlined or strike-through language. Clarification and appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 8-11, 13-16, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal” in claims 1, 6, 8, 14-16, and 25 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant disclosure at e.g. paragraphs [0139], [0143], [0147], and [0148] describes only normal and atypical motion of the IMD, and relates that normal or atypical motion of the IMD to cardiac motion generally. The disclosure does not set forth what is considered “normal” cardiac activity as compared to an abnormal or atypical cardiac activity. As such, the final clause of the intendent claims indefinite as it is not clear how to ascertain the metes and bounds of “normal” cardiac motion in order to establish its relationship to atypical motion of the implantable medical device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 15, 16, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overall et al. (US 2004/0260346 A1, hereinafter Overall’346).
Regarding claim 1, Overall’346 discloses a method for evaluating implantation of an implantable medical device configured for at least one of delivering cardiac therapy or cardiac sensing (e.g. abstract), wherein the implantable medical device is attached by a fixation element to a heart of a patient (e.g. paragraphs [0074], [0075], [0085], [0089], the method comprising, using processing circuitry of the implantable medical device (e.g. paragraphs [0059], [0061]-[0063]): producing, by a sensor, a signal that is indicative of a motion of the implantable medical device (ibid.; additionally paragraphs [0055]-[0057]); and identifying, based on the signal from the sensor, that the motion is atypical for normal cardiac motion (e.g. paragraphs [0023], [0066]).  
Regarding claim 2, Overall’346 discloses wherein the implantable medical device comprises a pacemaker configured to deliver cardiac pacing to the heart (e.g. abstract; paragraphs [0021], [0024], [0025]).  
Regarding claims 6 and 21, Overall’346 discloses wherein identifying that the motion is atypical for normal cardiac motion comprises identifying one or more collisions between the housing and a structure of the heart based on the signal from the sensor (e.g. paragraphs [0080], [0094].  
Regarding claim 16, Overall’346 discloses, mutatis mutandis, a system for performing a method such as that of claim 1, the system comprising at least an implantable medical device (e.g. Figs. 1, 11; abstract) having a housing (e.g. 101, 701, or 706) at least one fixation element configured to attach the housing to the heart (e.g. paragraphs [0074], [0085], [0089], [0095]); and processing circuitry configured to perform the method steps cited above (e.g. CPU 8).
Regarding claim 18, Overall’346 discloses wherein the implantable medical device comprises: a plurality of electrodes; and signal generation circuitry within the housing, the signal generation circuitry configured to deliver cardiac pacing via the plurality of electrodes, 4Appin. No. 16/884,469Docket No.: C00014452USO1DIVwherein the processing circuitry comprises processing circuitry of the implantable medical device within the housing configured to control the delivery of pacing by the signal generation circuitry (e.g. paragraphs [0025], [0040], [0053], [0059], [0064] - pacemaker circuit 35).  
Regarding claim 19, Overall’346  discloses wherein the processing circuitry of the implantable medical device is configured to control the signal generation circuitry to deliver ventricular pacing via the plurality of electrodes (ibid.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Overall’346 in view of Maskara et al. (US 2009/0281590 A1, hereinafter Maskara’590).
Regarding claim 20, Overall’346 discloses the invention substantially as claimed, but does not expressly disclose wherein the pacing therapy is cardiac resynchronization therapy. In the same field of endeavor, Maskara’590 teaches that it is known to use a cardiac pacemaker pacing both ventricles or pacing only the left ventricle to deliver CRT pacing as a means to treat CHF by promoting synchronization of heart chamber contractions for improved cardiac function and increased pumping power of the heart to deliver more blood to the peripheral tissues (e.g. paragraph [0005]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Overall’346, with use for delivery of CRT as taught by Maskara’590, since such a modification would provide the predictable results of promoting synchronization of heart chamber contractions for improved cardiac function and increased pumping power of the heart to deliver more blood to the peripheral tissues.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Overall’346 in view of Sambelashvili (US 2015/0142069 A1, hereinafter Sambelashvili’069).
Regarding claim 24, Overall’346 discloses the invention substantially as claimed including the use of a 2-axis accelerometer (e.g. paragraphs [0055]-[0057]), but does not expressly disclose wherein the accelerometer is a three-dimensional (three-axis) accelerometer. In the same field of endeavor, Sambelashvili’069 teaches that it is known to use a 3-axis accelerometer as an activity sensor in order to detect accelerations in any direction in space, which gives increased benefit of identifying potential noise and confirming detection of e.g. arrhythmias or other patient conditions (e.g. paragraphs [0062], [0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Overall’346, with a 3-axis accelerometer as taught by Sambelashvili’069 in place of a 2-axis accelerometer, since such a modification would provide the predictable results of providing an additional dimension of sensing so that the system can detect acceleration in all directions in space to provide better data and improved ability to identify noise and detect/confirm arrhythmias and other patient conditions.

Allowable Subject Matter
Claims 14 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, claims 8, 13, 15, 22, 23, and 26 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the obviousness-type double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
5 October 2022